COURT OF APPEALS
                                   SECOND DISTRICT OF TEXAS
                                        FORT WORTH

                                        NO. 02-15-00047-CV


Nexion Health at North Richland              §    From the 67th District Court
Hills, Inc. d/b/a Green Valley
Healthcare and Rehabilitation Center
and Nexion Health Management,
Inc. d/b/a Green Valley Healthcare           §    of Tarrant County (067-271867-14)
and Rehabilitation Center

v.
                                             §    June 18, 2015

Stephanie Street-Larson, Individually
and as Representative of the Estate
of Alvia Bledsoe, Deceased                   §    Opinion by Justice Dauphinot


                                            JUDGMENT

      This court has considered the record on appeal in this case and holds that there was no

error in the trial court’s order. It is ordered that the order of the trial court is affirmed.

      It is further ordered that Appellant Nexion Health at North Richland Hills, Inc. d/b/a

Green Valley Healthcare and Rehabilitation Center and Nexion Health Management, Inc.

d/b/a Green Valley Healthcare and Rehabilitation Center shall pay all of the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Lee Ann Dauphinot_____________
   Justice Lee Ann Dauphinot